Citation Nr: 0619271	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-32 666	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

Entitlement to service connection for bilateral ankle 
disability, bilateral foot disability, bilateral knee 
disability, bilateral shoulder disability, neck disability, 
back disability, hypertension, heart disease, skin disease, 
ear disability, lung disability, migraine headaches, eye 
disability, diabetes mellitus, disability manifested by body 
aches, residuals of head injury, and post-traumatic stress 
disorder.



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from October 1980 
to September 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDING OF FACT

The medical evidence of record does not show bilateral ankle 
disability, bilateral foot disability, bilateral knee 
disability, bilateral shoulder disability, neck disability, 
back disability, hypertension, heart disease, skin disease, 
ear disability, lung disability, migraine headaches, eye 
disability, diabetes mellitus, disability manifested by body 
aches, residuals of head injury, or post-traumatic stress 
disorder (PTSD) that is related to the veteran's military 
service.


CONCLUSIONS OF LAW

1.  Hypertension, heart disease, and diabetes mellitus were 
not incurred in or aggravated by service, nor may they be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  

2.  Bilateral ankle disability, bilateral foot disability, 
bilateral knee disability, bilateral shoulder disability, 
neck disability, back disability, skin disease, ear 
disability, lung disability, migraine headaches, eye 
disability, disability manifested by body aches, residuals of 
head injury, and PTSD were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In July 2003, a letter was sent to the veteran by the RO in 
which he was informed of the requirements needed to establish 
entitlement to service connection.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for 
providing and what evidence VA would be obtaining.  The 
letter explained what evidence VA needed from the veteran and 
told him that VA would request records for him if he provided 
sufficient information to identify the records.  Additional 
private medical evidence was subsequently added to the claims 
file.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  Based on this record, the 
Board finds that the VA's duty to notify has been satisfied.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The July 2003 letter stated 
"Send us any medical reports you have."  Consequently, the 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  

The Board notes that the veteran was not informed of the 
relevant law on disability ratings and effective dates if any 
of his service connection claims was granted.  However, since 
the veteran's service connection claims are being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although there is no nexus 
opinion on file, none is required in this case.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Because not all of the 
required conditions have been met, as will be discussed 
below, a VA examination with nexus opinion is not necessary 
with regard to the service-connected issues on appeal. 

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA 

reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Laws And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Moreover, in the case of hypertension, heart 
disease, and diabetes mellitus, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005).




Analysis

The veteran's service medical records do not show any 
complaints or findings indicative of foot disability, knee 
disability, shoulder disability, hypertension, heart disease, 
ear disability, lung disability, migraine headaches, eye 
disability, diabetes mellitus, disability manifested by body 
aches, residuals of head injury, or PTSD.  

In fact, the initial medical evidence of any of these 
disabilities was not until September 1991, which is almost 
seven years after service discharge, when it was reported 
that the veteran had incurred a right corneal abrasion after 
being hit in the right eye with a rubber band.  The next 
evidence of disability was not until September 1995, over ten 
years after discharge, when the veteran underwent surgery for 
a meniscus tear of the left knee after twisting the knee 
playing football.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  

Moreover, there is no medical evidence after service of foot 
disability, hypertension, heart disease, ear disability, lung 
disability, migraine headaches, disability manifested by body 
aches, residuals of head injury, or PTSD.  There is also no 
reference in the post-service evidence linking any current 
knee disability, back disability, shoulder disability, 
diabetes mellitus, or eye disability to service.  In fact, as 
noted above, the veteran incurred an eye injury in September 
1991 and twisted his left knee playing football in September 
1995.  It was noted in May 1997 that he strained his back 
while lifting things at work; and it was reported in January 
2000 that he injured his right hand, arm, and shoulder in a 
work-related accident.  It was noted in May 2000 that the 
veteran had had diabetes mellitus for three and a half years.  

Because there is no evidence of foot disability, knee 
disability, shoulder disability, hypertension, heart disease, 
ear disability, lung disability, migraine headaches, eye 
disability, diabetes mellitus, disability manifested by body 
aches, residuals of head injury, or PTSD in service, no 
evidence of any of the disabilities until a number of years 
after service discharge, and no nexus opinion in favor of any 
of the claims, the above-noted elements from Hickson needed 
to warrant entitlement to service connection have not been 
shown.  Consequently, service connection for foot disability, 
knee disability, shoulder disability, hypertension, heart 
disease, ear disability, lung disability, migraine headaches, 
eye disability, diabetes mellitus, disability manifested by 
body aches, residuals of head injury, or PTSD is not 
warranted.

With respect to the veteran's claims for service connection 
for skin disease, ankle disability, back disability, and neck 
disability, the Board would note that the service medical 
records do note tinea versicolor, possible right ankle 
strain, back pain, and a stiff neck.  However, there is no 
post-service medical evidence of skin disease or ankle 
disability and no evidence of back or neck disability until 
May 1997, over twelve years after discharge, when the veteran 
injured his back at work.  Moreover, there is no nexus 
opinion on file linking any current back or neck disability 
to service.  Therefore, service connection is also not 
warranted for skin disease, an ankle disability, a back 
disability, and a neck disability.

Although there are written statements on file from the 
veteran that the disabilities at issue are due to service, a 
layman, such as the veteran, is not competent to comment on 
medical matters such as the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Finally, in reaching the above decisions, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 






ORDER

Service connection for bilateral ankle disability, bilateral 
foot disability, bilateral knee disability, bilateral 
shoulder disability, neck disability, back disability, 
hypertension, heart disease, skin disease, ear disability, 
lung disability, migraine headaches, eye disability, diabetes 
mellitus, disability manifested by body aches, residuals of 
head injury, and PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


